UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DANIEL ODURO,
Petitioner,

v.
                                                                      No. 97-2443
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-850-222)

Submitted: August 11, 1998

Decided: August 31, 1998

Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Eric R. Bowman, Langley Park, Maryland, for Petitioner. Frank W.
Hunger, Assistant Attorney General, David V. Bernal, Assistant
Director, Office of Immigration Litigation, Ernesto H. Molina, Jr.,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Daniel Oduro, a citizen of Ghana, petitions for review of a final
order of the Board of Immigration Appeals (Board) denying his appli-
cation for asylum and withholding of deportation. The Immigration
Judge (IJ) found Oduro's application and testimony incredible and
denied his application. The IJ ordered Oduro deported as charged
under § 212 of the Immigration and Nationality Act. See 8 U.S.C.A.
§ 1182(a)(7)(A)(I)(I) (West Supp. 1998). The Board dismissed
Oduro's appeal, upholding the IJ's credibility determination. Because
substantial evidence supports the Board's decision, we deny the peti-
tion.

Oduro claimed that he left Ghana as a result of the violent end of
a political rally. In Oduro's view, because he organized the demon-
stration, the Government forces who broke up the rally would also
seek him out and harm him. Oduro claimed to have fled Ghana under
the cover of night to neighboring Togo, where he secured passage on
a slow boat to somewhere in Europe. When he was forced to disem-
bark, he did not know where he was, but was guided by a stranger
from his boat trip to a nearby town. On his walk to the town, Oduro
found a United States passport and decided to come to America. A
stranger named Roberto helped Oduro by hiding him in a small, dark
room for two or three months until Oduro could leave with the ticket
to the United States that Roberto had procured for him.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(a) (West Supp. 1998). The Act defines a refugee as
a person unwilling or unable to return to his native country "because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998);

                    2
see also M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (in banc). The
"well-founded fear of persecution" standard contains both a subjective
and an objective component. An applicant may satisfy the subjective
element by presenting "`candid, credible, and sincere testimony' dem-
onstrating a genuine fear of persecution." Berroteran-Melendez v.
INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (quoting Blanco-
Comarribas v. INS, 830 F.2d 1039, 1042 (9th Cir. 1987)).

In this case, the IJ and the Board found that Oduro's testimony
regarding his fear of prosecution and his escape from Ghana was not
credible and denied asylum on that basis. We review the credibility
findings of the IJ and the Board for substantial evidence. See Figeroa
v. INS, 886 F.2d 76, 78 (4th Cir. 1989) (citing Turcios v. INS, 821
F.2d 1396, 1399 (9th Cir. 1987); Saballo-Cortez v. INS, 761 F.2d
1259, 1262 (9th Cir. 1984)). Substantial evidence is evidence that a
reasonable person might accept as adequate to support a conclusion.
See Turcios, 821 F.2d at 1398. A reviewing court gives credibility
determinations substantial deference provided they are supported by
"specific, cogent reason[s]" for the disbelief. Figeroa, 886 F.2d at 78
(quoting Turcios, 821 F.2d at 1399).

The Board offered numerous reasons for discounting Oduro's testi-
mony. The Board determined that there were material discrepancies
between Oduro's written application for asylum and his oral testi-
mony in Immigration Court. The discrepancies the Board identified
included Oduro's description of his role in the opposition political
party in Ghana and his account of the events at the ill-fated political
rally where Oduro decided that it was necessary to leave Ghana. Fur-
ther, Oduro mentioned in his written application that he believed his
family was in danger as a result of his flight from Ghana, but failed
to mention that significant fact in his oral testimony. In addition, the
Board noted that the vague nature and implausibility of Oduro's
account of his voyage to the United States further eroded his credibil-
ity. We find that these are sufficiently specific and cogent reasons for
the Board to uphold the credibility finding of the IJ. Accordingly, the
determination is entitled to substantial deference. As a result, we find
that the Board's conclusion that Oduro failed to establish the subjec-
tive portion of his "fear of prosecution" is supported by substantial
evidence.

                    3
In his brief on appeal, Oduro primarily contends that his written
application and oral testimony were not necessarily inconsistent and
can be reconciled with one another through a little explaining. How-
ever, Oduro's contention mistakes the scope of this court's review of
the Board's decision. Because we find that the Board's credibility
determination was supported by sufficient reasoning, we will not
delve into all of the possible interpretations of Oduro's testimony.
Oduro cites Nasseri v. Moschorak, 34 F.3d 723 (9th Cir. 1994),
overruled on other grounds by Fisher v. INS, 79 F.3d 955, 963 (9th
Cir. 1996), in support of his claim that the Board's credibility deter-
mination was not supported by sufficient reasoning. In Nasseri, how-
ever, the Ninth Circuit specifically noted that inconsistencies between
the application and oral testimony, such as those noted by the Board
in this case, were appropriate factors on which to base a credibility
finding. See id. at 726. Moreover, the Ninth Circuit reversed when the
Board found Nasseri incredible, not because of her demeanor in pre-
senting her oral testimony, but because of the Board's unsupported
analysis of the political situation in Afghanistan. See id. There is no
such "faulty logic" in this case. Id.

Finding no error to the Board's decision, we deny Oduro's petition
for review. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
Court and argument would not aid the decisional process.

PETITION DENIED

                    4